
	
		III
		110th CONGRESS
		1st Session
		S. RES. 338
		IN THE SENATE OF THE UNITED STATES
		
			October 1, 2007
			Mrs. Feinstein submitted
			 the following resolution; which was considered and agreed to
		
		RESOLUTION
		Supporting the goals and ideals of National
		  Passport Month.
	
	
		Whereas, through international travel, Americans can
			 individually play a major role towards improving foreign relations by building
			 bridges and making connections with citizens of other countries;
		Whereas interacting with the global community inspires
			 Americans to reflect on the diverse multi-cultural background that has defined
			 the United States as a great country of cooperation and progress;
		Whereas having a passport and traveling abroad creates
			 connections with the global community;
		Whereas having a passport and traveling abroad promotes
			 understanding and goodwill throughout the world, opening the doors to increased
			 peace, tolerance, and acceptance;
		Whereas having a passport and traveling abroad opens up a
			 wealth of educational opportunities and experiences for Americans of all
			 ages;
		Whereas having a passport and traveling abroad enables
			 Americans to see first-hand the effect of the United States on the world,
			 including the tremendous amount of humanitarian aid given by the United States
			 through both public and private sectors;
		Whereas having a passport and traveling abroad reminds
			 Americans that they are members of a global family and gives them opportunities
			 to mend rifts around the world;
		Whereas fewer than 23 percent of Americans have passports,
			 thereby limiting their ability to travel outside the United States;
		Whereas the more Americans travel outside the United
			 States, the more they will experience opportunities to increase their
			 understanding of the world and the place of the United States in it;
		Whereas the creation and support of a National Passport
			 Month signals to Americans the important role they can play as ambassadors for
			 the United States by serving as agents of understanding, tolerance, and mutual
			 respect; and
		Whereas travel publishers along with travel editors from
			 the most prestigious media outlets in the United States, student travel
			 organizations, and book sellers have designated September as National
			 Passport Month to educate the public about the importance of having a
			 passport and the positive impact international travel has on individuals: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)supports the
			 goals and ideals of National Passport Month; and
			(2)calls on the
			 Federal Government, States, localities, schools, nonprofit organizations,
			 businesses, other entities, and the people of the United States to observe
			 National Passport Month with appropriate ceremonies, programs, and
			 activities.
			
